Exhibit 10.42.1

FORM NOTICE OF RESTRICTED STOCK UNIT GRANT

 

Participant    [    ] Notice    You have been granted the following Restricted
Stock Units in accordance with the terms of the Arthur J. Gallagher [    ]
Long-Term Incentive Plan (the “Plan”) and the Restricted Stock Unit Award
Agreement (the “Agreement”) attached hereto. Type of Award    Restricted Stock
Units Grant Date    [    ] Number of Shares Underlying Restricted Stock Units   
[    ] Restriction Period   

The Restriction Period applicable to the percentage of the total Number of
Shares Underlying Restricted Stock Units listed in the “Percentage of Restricted
Stock Units” column below shall commence on the Grant Date and shall lapse on
the corresponding date listed in the “Vesting Date” column below.

 

Vesting Date

  

Percentage of Restricted Stock Units

Fourth anniversary of the Grant Date    100

  

However, in the event of your termination of employment, including your death or
Disability, the lapsing of the Restriction Period will be governed by Section 5
of the attached Agreement.



--------------------------------------------------------------------------------

FORM OF ARTHUR J. GALLAGHER & CO. [    ] LONG-TERM INCENTIVE

PLAN RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of the
Grant Date set forth in the Notice of Restricted Stock Unit Grant attached
hereto (the “Grant Notice”) is made between Arthur J. Gallagher & Co., a
Delaware corporation (the “Company”), and the Participant set forth in the Grant
Notice. The Grant Notice is included in and made part of this Agreement.

WHEREAS, the Company desires to grant an award of restricted stock units to the
Participant under and pursuant to the Company’s [            ] Long-Term
Incentive Plan (the “Plan”); and

WHEREAS, the Company desires to evidence the award of restricted stock units to
the Participant and to have the Participant acknowledge the terms and conditions
of the award of restricted stock units by this Agreement; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) or its delegate, as applicable, has approved this stock option
award.

NOW, THEREFORE, IT IS AGREED:

1. Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a) “Benefit Services” means any employee benefit brokerage, consulting, or
administration services, in the areas of group insurance, defined benefit and
defined contribution pension plans, individual life, disability and capital
accumulation products, and all other employee benefit areas.

(b) “Company” shall mean the Company and any corporation 50% or more of the
stock of which is beneficially owned directly by the Company or indirectly
through another corporation or corporations in which the Company is the
beneficial owner of 50% or more of the stock.

(c) “Company Account” will be construed broadly to include all users of
insurance services or benefit services including commercial and individual
consumers, risk managers, carriers, agents and other insurance intermediaries;
provided, that, if the Participant is employed by the Company in, or primarily
performing work for the Company in LOUISIANA, Company Accounts are further
limited to the users of insurance services or benefits services within those
parishes and municipalities designated on Exhibit A attached hereto (which may
be amended from time to time by the parties without need to otherwise amend or
restate this Agreement).

 

2



--------------------------------------------------------------------------------

(d) “Confidential Information” will be construed broadly to include confidential
and proprietary data and trade secret information of the Company which is not
known either to its competitors or within the industry generally and which has
independent economic value to the Company, and is subject to reasonable efforts
that are reasonable under the circumstances to maintain its secrecy, and which
may include, but is not limited to: data relating to the Company’s unique
marketing and servicing programs, procedures and techniques; investment, wealth
management and retirement plan consulting, variable annuities, and fund
investment business and related products and services; underwriting criteria for
general programs; business, management and human resources/personnel strategies
and practices; the criteria and formulae used by the Company in pricing its
insurance and benefits products and claims management, loss control and
information management services; the structure and pricing of special insurance
packages negotiated with underwriters; highly sensitive information about the
Company’s agreements and relationships with underwriters; sales data contained
in various tools and resources (including, without limitation, Salesforce.com);
lists of prospects; the identity, authority and responsibilities of key contacts
at Company accounts and prospects; the composition and organization of Company
accounts’ businesses; the peculiar risks inherent in the operations of Company
accounts; highly sensitive details concerning the structure, conditions and
extent of existing insurance coverages of Company accounts; policy expiration
dates, premium amounts and commission rates relating to Company accounts; risk
management service arrangements relating to Company accounts; loss histories
relating to Company accounts; candidate and placement lists relating to Company
accounts; the Company’s personnel and payroll data including details of salary,
bonus, commission and other compensation arrangements; and other data showing
the particularized insurance or consulting requirements and preferences of
Company accounts.

(e) “Direct or indirect solicitation” means, with respect to a Company Account
or Prospective Account, the following (which is not intended to be an exhaustive
list of direct or indirect solicitation, but is meant to provide examples of
certain reasonably anticipated scenarios): (i) The sending of an announcement by
Participant or on Participant’s behalf to any Company Account or Prospective
Account, the purpose of which is to communicate that Participant has either
formed his own business enterprise or joined an existing business enterprise
that will offer products or services in any way competitive with the Company;
initiating a communication or contact by Participant or on Participant’s behalf
with any Company Account or Prospective Account for the purpose of notifying
such Company Account or Prospective Account that Participant has either formed
his own business enterprise or joined an existing business enterprise that will
offer products or services in any way competitive with the Company;
(iii) communication or contact by Participant or on Participant’s behalf with
any Company Account or Prospective Account if the communication in any way
relates to insurance or benefits services; provided, however, nothing herein is
intended to limit communications or contacts that are unrelated to insurance
and/or benefits services; or (iv) the facilitation by Participant, directly or
indirectly, of any Company Account’s execution of a broker of record letter
replacing the Company as its broker of record.

(f) “Disability” shall have the meaning given to the term “Long-Term Disability”
under the Arthur J. Gallagher & Co. Long-Term Disability Insurance Plan, or such
successor long-term disability plan under which the Participant is covered at
the time of determination.

 

3



--------------------------------------------------------------------------------

(g) “Insurance Services” means any renewal, discontinuance or replacement of any
insurance or reinsurance by, or handling self-insurance programs, insurance
claims or other insurance administrative functions.

(h) “Prospective Account” means any entity (other than a then-current Company
Account but including former Company Accounts) with respect to whom, at any time
during the one year period preceding the termination of Participant’s employment
with the Company, Participant: (i) submitted or assisted in the submission of a
presentation or proposal of any kind on behalf of the Company, (ii) had material
contact or acquired Confidential Information as a result of or in connection
with Participant’s employment with the Company, or (iii) incurred travel and/or
entertainment expenses which were reimbursed by the Company to Participant.

(i) “Shares” shall mean shares of Common Stock of the Company.

2. Grant of Restricted Stock Units. Subject to the terms and conditions of the
Plan and this Agreement, the Company hereby grants to the Participant, pursuant
to the Plan, the Number of Shares Underlying Restricted Stock Units set forth in
the Grant Notice (the “Restricted Stock Units”). Subject to the provisions of
this Agreement, the grant of Restricted Stock Units may not be revoked.

3. Dividend Equivalents. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE NOT
RESIDENTS OF CANADA. An account established by the Company on behalf of the
Participant shall be credited with the amount of all dividends that would have
been paid on the Restricted Stock Units if such shares were actually held by the
Participant (“Dividend Equivalents”). Such Dividend Equivalents shall be subject
to the same Restriction Period applicable to the Restricted Stock Units to which
they relate, and as soon as administratively practicable following the lapse of
the Restriction Period applicable to a Restricted Stock Unit, but in no event
later than 75 days following such date, the Dividend Equivalents related to such
unit shall be paid to the Participant in cash, without earnings thereon.

4. Dividends. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE RESIDENTS OF
CANADA. As of each date on which the Company pays a regular cash dividend to
record owners of shares of Common Stock (a “Payment Date”), the number of shares
of Common Stock subject to this Restricted Stock Units award shall be increased
by (i) the product of the total number of shares of Common Stock subject to the
award immediately prior to such Payment Date and not yet issued pursuant to
Section 6 multiplied by the dollar amount of the cash dividend paid per share of
Common Stock, divided by (ii) the closing price of a share of Common Stock on
the New York Stock Exchange on such Payment Date. Such additional shares of
Common Stock shall be subject to all of the terms and conditions of this
Restricted Stock Units award, including the vesting conditions set forth herein.

 

4



--------------------------------------------------------------------------------

5. Restriction Period; Termination. The Restriction Period with respect to the
Restricted Stock Units shall be as set forth in the Grant Notice. In order to
earn and vest in the Restricted Stock Units, the Participant must at the time of
vesting remain employed as an active, regular, full-time employee of the
Company. Subject to the terms of the Plan, all Restricted Stock Units for which
the Restriction Period had not lapsed prior to the date of the Participant’s
termination of employment shall be immediately forfeited; provided, however,
that upon termination of the Participant’s employment due to death or
Disability, then the Restriction Period shall immediately lapse as to the full
number of Restricted Stock Units. 

6. Payment of Restricted Stock Units. As soon as administratively practicable
following each Vesting Date applicable to the Restricted Stock Units, or at such
earlier time as provided for in Section 5, or as the Company may otherwise
determine, but in no event later than 75 days following such date, all
restrictions applicable to the Restricted Stock Units vesting on that Vesting
Date shall lapse and the vested Shares, free of all restrictions, shall be
issued or delivered to the Participant or his or her beneficiary or estate, as
the case may be, in accordance with the provisions of the Plan.

7. Recapitalization. In the event of a recapitalization, stock split, stock
dividend, combination or exchange of shares, merger, consolidation, rights
offering, separation, reorganization or liquidation, or any other change in the
corporate structure or shares of the Company, the Committee shall make such
equitable adjustments, designed to protect against dilution, as it may deem
appropriate in the number and kind of shares covered hereby.

8. Compliance with Laws and Regulations. The Company shall not be obligated to
issue any Shares pursuant to this Agreement unless the Shares are at that time
effectively registered or exempt from registration under the Securities Act of
1933, as amended, and, as applicable, local laws. Notwithstanding the foregoing,
the Company is under no obligation to register any Shares to be issued under
this Agreement pursuant to federal or state securities laws.

9. Administration. By accepting any benefit under this Agreement, the
Participant and any person claiming under or through the Participant shall be
conclusively deemed to have indicated his or her acceptance and ratification of,
and consent to, all of the terms and conditions of the Plan and this Agreement
and any action taken under the Plan by the Committee or the Company, in any case
in accordance with the terms and conditions of the Plan. Unless defined herein,
capitalized terms are used herein as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
rules, policies and regulations as may from time to time be adopted by the
Committee. All determinations and interpretations made by the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on the Participant and on his or her legal representatives and
beneficiaries.

 

5



--------------------------------------------------------------------------------

10. Tax Witholding. Upon the lapse of the applicable portion of the Restriction
Period, or such earlier date on which the value of any Restricted Stock Units
otherwise becomes includible in the Participant’s gross income for income tax
purposes or on which taxes are otherwise payable, any taxes of any kind required
by law to be withheld with respect to such Restricted Stock Units shall be
satisfied by the Company withholding Shares or cash otherwise deliverable or
payable to the Participant pursuant to this Agreement; provided, however, that
the amount of any Shares so withheld shall not exceed the amount necessary to
satisfy required Federal, state, local and foreign withholding obligations using
the minimum statutory withholding rates for Federal, state, local and/or foreign
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income, subject to any limitations as the Committee may prescribe and
subject to applicable law, based on the Fair Market Value of the Shares on the
payment date. The Company may, in the discretion of the Committee, provide for
alternative arrangements to satisfy applicable tax withholding requirements in
accordance with Section 6.5 of the Plan.

Regardless of any action the Company takes with respect to any or all tax
withholding (including social insurance contribution obligations, if any), the
Participant acknowledges that the ultimate liability for all such taxes is and
remains the Participant’s responsibility (or that of the Participant’s
beneficiary), and that the Company does not: (a) make any representations or
undertakings regarding the treatment of any tax withholding in connection with
any aspect of the Restricted Stock Units, including the grant or vesting
thereof, the subsequent sale of Shares and the receipt of any dividends; or
(b) commit to structure the terms of the Restricted Stock Units or any aspect of
the Restricted Stock Units to reduce or eliminate the Participant’s (or his or
her beneficiary’s) liability for such tax.

11. Non-Transferability. Until the Restricted Period has lapsed, the Restricted
Stock Units may not be transferred, assigned, pledged, or otherwise encumbered
or disposed of other than by will or the laws of descent and distribution;
provided, however, that the Committee may, in its discretion, permit the
Restricted Stock Units to be transferred subject to such conditions and
limitations as the Committee may impose.

12. No Right to Continued Employment. The Company is not obligated by or as a
result of the Plan or this Agreement to continue the Participant’s employment,
and neither the Plan nor this Agreement shall interfere in any way with the
right of the Company to terminate the employment of the Participant at any time.

13. No Rights as a Stockholder. The Participant shall not have a beneficial
ownership interest in, or any of the rights and privileges of a stockholder as
to, the Shares underlying the Restricted Stock Units, including the right to
receive dividends and the right to vote such Shares underlying the Restricted
Stock Units until such Restricted Stock Units vest and are issued and
transferred to the Participant in accordance with the terms of this Agreement.
Notwithstanding the foregoing, the Participant shall not be entitled to delivery
of the shares of Common Stock subject to the Restricted Stock Units award, or to
the Dividend Equivalents (or in the case of residents of Canada, any additional
shares of Common Stock received in accordance with Section 4) related to such
units, until the units have vested.

 

6



--------------------------------------------------------------------------------

14. Consent to Transfer Personal Data. By accepting this award, the Participant
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this Section. The Participant is not
obliged to consent to such collection, use, processing and transfer of personal
data. However, failure to provide the consent may affect the Participant’s
ability to participate in the Plan. The Company holds certain personal
information about the Participant, that may include his or her name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary grade, hire data, salary, nationality,
job title, any shares of stock held in the Company, or details of all awards of
Restricted Stock Units, stock options, or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”). The Company will transfer Data
amongst itself as necessary for the purpose of implementation, administration
and management of Participant’s participation in the Plan, and the Company may
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. These recipients may
be located throughout the world, including the United States. The Participant
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan to,
and/or the subsequent holding of shares of stock on the Participant’s behalf by,
a broker or other third party with whom the Participant may elect to deposit any
shares of stock acquired pursuant to the Plan. The Participant may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the Company; provided, however, that withdrawing
consent may affect the Participant’s ability to participate in the Plan.

15. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the
Participant at the address on file with the Company or, in either case, at such
other address as one party may subsequently furnish to the other party in
writing.

16. Other Plans. The Participant acknowledges that any income derived from the
lapse of the Restriction Period applicable to the Restricted Stock Units shall
not affect the Participant’s participation in, or benefits under, any other
benefit plan or other contract or arrangement maintained by the Company.

17. Counterpart Execution. This Agreement has been executed in two counterparts,
each of which shall be deemed an original and both of which constitute one and
the same document.

18. Section 409A. The Restricted Stock Units are intended to qualify for the
short-term deferral exemption to Section 409A of the Internal Revenue Code of
1986, as amended, and the Treasury Regulations promulgated and other official
guidance issued thereunder (“Section 409A”). The Plan and this Agreement shall
be administered and interpreted in a manner consistent with this intent. If the
Company determines that the Agreement is subject to Section 409A and that it has
failed to comply with the requirements of Section 409A, the Company may, in its
sole discretion, and without the Participant’s consent, amend this Agreement to
cause it to comply with or be exempt from Section 409A.

 

7



--------------------------------------------------------------------------------

19. Beneficiary. The Restricted Stock Units shall be distributed to the
Participant during the lifetime of the Participant. The Participant may
designate a beneficiary to receive any undistributed Restricted Stock Units
under the circumstances described in, and in accordance with, Section 6.12 of
the Plan.

20. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

21. Restrictive Covenant; Clawback. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO
ARE NOT RESIDENTS OF THE UNITED KINGDOM.

(a)(i) If, at any time within (A) two years after the termination of employment;
or (B) two years after the vesting of any portion of this award of Restricted
Stock Units, whichever is the latest, the Participant, in the determination of
the management of the Company, engages in any activity in competition with any
activity of the Company, or inimical, contrary or harmful to the interests of
the Company, including, but not limited to:

(1) conduct related to his or her employment for which either criminal or civil
penalties against him or her may be sought;

(2) violation of Company policies, including, without limitation, the Company’s
Insider Trading Policy;

(3) directly or indirectly, soliciting, placing, accepting, aiding, counseling
or providing consulting for any Insurance Services for any existing Company
Account or any actively solicited Prospective Account of the Company for which
he or she performed any of the foregoing functions during the two-year period
immediately preceding such termination; or providing Benefit Services the
Company is involved with, for any existing Company Account or any Prospective
Account of the Company for which Participant performed any of the foregoing
functions during the two-year period immediately preceding such termination;
provided, that this subsection does not apply to any Participant employed by
Company in, or primarily performing work for the Company in, California, Georgia
or Oklahoma;

(4) for a Participant employed by the Company in, or primarily performing work
for Company in, GEORGIA or OKLAHOMA: directly or indirectly, soliciting, for the
purpose of providing Insurance Services or Benefit Services for any existing
Company Account or any Prospective Account of the Company for which Participant
performed any of the foregoing functions during the two-year period immediately
preceding such termination;

 

8



--------------------------------------------------------------------------------

(5) for a Participant employed by the Company in, or primarily performing work
for Company in, CALIFORNIA: revealing, making judgments upon, or otherwise
using, disclosing or divulging any Confidential Information or trade secrets of
the Company or otherwise violating any provision of this Agreement;

(6) recruiting, luring, enticing, employing or offering to employ any current or
former employee of the Company or engaging in any conduct designed to sever the
employment relationship between the Company and any of its employees;

(7) disclosing or misusing any trade secret, Confidential Information or other
non-public confidential or proprietary material concerning the Company; or

(8) participating in a hostile takeover attempt of the Company;

then this award of Restricted Stock Units and all other awards of Restricted
Stock or Restricted Stock Units held by the Participant shall terminate
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan, and any gain realized by the Participant from the vesting of all or a
portion of this or any award of Restricted Stock or Restricted Stock Units shall
be paid by the Participant to the Company. Such gain shall be calculated based
on the closing price per share of the Company’s common stock as quoted on the
New York Stock Exchange on the date of vesting (or the next trading day if such
vesting date is a holiday), multiplied by the number of shares vesting on such
date, plus interest measured from the first date the Participant engaged in any
of the prohibited activities set forth above at the highest rate allowable under
Delaware law.

(ii) This award of Restricted Stock Units and all other awards of restricted
stock units or restricted stock held by the Participant shall also be subject to
recovery by the Company under its compensation recovery policy, as amended from
to time.

(iii) The Participant acknowledges that Participant’s engaging in activities and
behavior in violation of Section 21(a)(i) above will result in a loss to the
Company which cannot reasonably or adequately be compensated in damages in an
action at law, that a breach of this Agreement will result in irreparable and
continuing harm to the Company and that therefore, in addition to and cumulative
with any other remedy which the Company may have at law or in equity, the
Company shall be entitled to injunctive relief for a breach of this Agreement by
the Participant. The Participant acknowledges and agrees that the requirement in
Section 21(a)(i) above that Participant disgorge and pay over to the Company any
option gain realized by the Participant is not a provision for liquidated
damages. The Participant agrees to pay any and all costs and expenses, including
reasonable attorneys’ fees, incurred by the Company in enforcing any breach of
any covenant in this Agreement.

 

9



--------------------------------------------------------------------------------

(b) By accepting this award, the Participant consents to deductions from any
amounts the Company owes the Participant from time to time (including amounts
owed as wages or other compensation, fringe benefits or vacation pay, as well as
any other amounts owed to the Participant by the Company) to the extent of the
amounts the Participant owes the Company under Section 21(a) above. Whether or
not the Company elects to make any set-off in whole or in part, if the Company
does not recover by means of set-off the full amount owed, calculated as set
forth above, the Participant agrees to pay immediately the unpaid balance to the
Company.

22. Forfeiture. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE RESIDENTS OF THE
UNITED KINGDOM.

(a) If at any time during the Participant’s employment with the Company (or any
company within the group of companies of which the Company is a member (Group
Company)) the Participant, in the determination of the management of the
Company, engages in any activity in competition with any activity of the Company
or any Group Company, or inimical, contrary or harmful to the interests of the
Company or any Group Company including but not limited to:

(i) gross misconduct (as referred to in the Participant’s terms and conditions
of employment) or conduct related to his or her employment for which either
criminal or civil penalties may be sought; or

(ii) serious breach or non-observance of any material policy of the Company or
any Group Company relating to the conduct of the Company’s business including,
without limitation, the Company’s Insider Trading Policy; or

(iii) disclosing or misusing any Confidential Information or other non-public
confidential or proprietary material concerning the Company or any Group
Company;

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan and/or any shares of common stock held by the Participant as a result
of this or any other award of Restricted Stock Units shall be forfeited to the
Company for no payment to the Participant and/or (only with respect to clauses
(ii) and (iii) above) any gain realized by the Participant from selling any
shares of common stock arising from this or any other award of Restricted Stock
Units shall be paid by the Participant to the Company subject to a maximum
repayment of £100,000. Only with respect to clauses (ii) and (iii) above, it is
agreed by the Participant and the Company that the gain up to £100,000 realized
by the Participant is a genuine pre estimate of the minimum level of loss likely
to be incurred by the Company or any other Group Company as a result of the
occurrence of the events referred to in Sections 22A(a)(i) to (iii) above. It is
agreed that such payment by the Participant to the Company shall not limit or
restrict the Company or any Group Company from seeking any other remedy
(including, without limitation, damages for breach of contract and injunctive
relief) as a result of the occurrence of the events referred to in Sections
22(a)(i) to (iii) above.

 

10



--------------------------------------------------------------------------------

(b) For the purposes of Section 22(c), the term Termination Date shall mean the
termination of the Participant’s employment with the Company or any Group
Company howsoever caused.

(c) If at any time prior to the expiry of 12 months following the Termination
Date the Participant:

(i) breaches any term of the agreement relating to restrictive covenants (as set
out in the Participant’s terms and conditions of employment);

(ii) discloses or misuses any Confidential Information or other non-public
confidential or proprietary material concerning the Company or any Group
Company; or

(iii) participates in a hostile takeover attempt (whether or not successful) of
the Company;

then any unvested portion of this Restricted Stock Unit award shall lapse
effective the date on which the Participant enters into such activity, unless
terminated sooner by operation of another term or condition of this Agreement or
the Plan and and/or any shares of common stock held by the Participant as a
result of this or any other award of Restricted Stock Units shall be forfeited
to the Company for no payment to the Participant and/or any gain realized by the
Participant from selling any shares of common stock arising from this or any
other award of Restricted Stock Units shall be paid by the Participant to the
Company subject to a maximum repayment of £100,000. It is agreed by the
Participant and the Company that the gain up to £100,000 realized by the
Participant is a genuine pre estimate of the minimum level of loss likely to be
incurred by the Company or any other Group Company as a result of the
Participant breaching any of the terms of Section 22(c)(i) to 22(c)(iii). It is
agreed that such payment by the Participant to the Company shall not limit or
restrict the Company or any Group Company from seeking any other remedy
(including, without limitation, damages for breach of contract and injunctive
relief) as a result of the Participant breaching any of the terms of
Section 22(c)(i) to 22(c)(iii).

(d) This award of restricted stock units and all other awards of restricted
stock units and restricted stock held by the Participant may also be subject to
recovery by the Company under its compensation recovery policy, as amended from
to time.

 

11



--------------------------------------------------------------------------------

(e) By accepting this grant, the Participant consents to deductions from any
amounts the Company or any Group Company owes to the Participant from time to
time (including amounts owed as wages or other compensation, fringe benefits or
holiday pay, as well as any other amounts owed to the Participant by the Company
or any Group Company) to the extent of the amounts the Participant owes the
Company or any Group Company under this Section 22. Whether or not the Company
or any Group Company elects to make any set-off in whole or in part, if the
Company or any Group Company does not recover by means of set-off the full
amount owed, calculated as set forth above, the Participant agrees to pay
immediately the unpaid balance to the Company or any Group Company.

(f) Each of the restrictions set out in Sections 22(a)(i) to 22(a)(iii) and
22(c)(i) to 22(c)(iii) (inclusive) is separate and severable. If any of the
restrictions is determined by a court of law to be unenforceable but would be
enforceable if some part were deleted, the remaining provisions of that section
shall apply in their entirety.

23. Liability to tax. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE RESIDENTS
OF THE UNITED KINGDOM.

The Participant hereby agrees to:

 

•  

indemnify the Company or any Subsidiary which is obliged to account for income
tax and/or primary social security contributions (otherwise known as employee’s
National Insurance contributions) arising in connection with the grant, vesting,
payment or forfeiture of Restricted Stock Units or recovery of the proceeds of
the sale of Common Stock in accordance with this Agreement in respect of such
amounts; and

 

•  

be responsible for paying any secondary social security contributions (otherwise
known as employer’s National Insurance contributions) arising in connection with
the grant, vesting, payment or forfeiture of Restricted Stock Units or recovery
of the proceeds of sale of Common Stock in accordance with this Agreement;

(together the “Tax Liability”).

If so requested by the Company, the Participant will enter into an election with
his or her employer in respect of the liability for paying any secondary social
security contributions (otherwise known as employer’s National Insurance
contributions) arising in connection with the grant, vesting, payment or
forfeiture of Restricted Stock Units or recovery of the proceeds of sale of
Common Stock in accordance with this Agreement.

If so requested by the Company, the Participant will, no later than 14 days
after payment of a Restricted Stock Unit award (which includes the transfer or
issue of shares of Common Stock to the Participant following the vesting of the
award), enter into an election with his or her employer in respect of the
acquisition by the Participant of “restricted securities” under section 431 of
the Income Tax (Earnings and Pensions) Act 2003.

 

12



--------------------------------------------------------------------------------

The Participant will enter into such arrangements with the Company or his or her
employer for the recovery of the Tax Liability as may be approved by the
Company, which may include, but will not be limited to:

 

•  

within seven days of being notified by his or her employer or the Company of the
amount of the Tax Liability, making such payment to his or her employer or the
Company;

 

•  

agreeing that the Tax Liability can be withheld from his or her salary, either
from a single payment of salary or in equal instalments from two or more
payments of salary; or

 

•  

authorising the sale on the market of sufficient of the shares comprised in the
Common Stock payment as will, after deduction of any reasonable costs of sale,
generate an amount equal to the Tax Liability and the direction of such amount
to the Company or his or her employer by way of re-imbursement.

24. Relationship with employment. THIS SECTION APPLIES ONLY TO EMPLOYEES WHO ARE
RESIDENTS OF THE UNITED KINGDOM.

Notwithstanding any other provision of the Plan:

 

•  

the Plan and this Agreement shall not form any part of any contract of
employment between the Company or any Subsidiary and the Participant, and they
shall not confer on the Participant any legal or equitable rights (other than
those constituting the award of the Restricted Stock Unit award themselves)
against the Company or any Subsidiary, directly or indirectly, or give rise to
any cause of action in law or in equity against the Company or any Subsidiary;

 

•  

the benefits to the Participant under the Plan and this Agreement shall not form
any part of his or her wages or remuneration or count as pay or remuneration for
pension fund or other purposes; and

 

•  

in no circumstances shall the Participant on ceasing to hold the office or
employment by virtue of which he or she is or may be eligible to participate in
the Plan (whether such cessation is lawful or unlawful) be entitled to any
compensation or damages for any loss of any right or benefit or prospective
right or benefit under the Plan (which he or she might otherwise have enjoyed)
as a result of such cessation of employment whether such compensation is claimed
by way of damages for wrongful dismissal or other breach of contract or by way
of compensation for loss of office or otherwise.

25. Change in Control. Upon the occurrence of a Change in Control, as defined in
the Plan, this Agreement and all Restricted Stock Units granted hereunder shall
be governed by Section 6.8 of the Plan. If applicable, payment under this
Section 25 shall be made as soon as administratively practicable following the
Change in Control, but in no event later than 75 days thereafter.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the day and year first above written.

 

ARTHUR J. GALLAGHER & CO. By:  

 

EMPLOYEE

 

 

14